Citation Nr: 0824805	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran contends that he currently has hypertension that 
is related to his service.  He further contends that he 
developed hypertension secondary to his service-connected 
diabetes mellitus.

As an initial matter, on remand the veteran should be 
provided corrective notice as to the theory of secondary 
service connection.  38 C.F.R. § 3.159(b).  Notice sent in a 
March 2005 letter from VA addressed only direct service 
connection and failed to address the theory of secondary 
service connection pursuant to 38 C.F.R. § 3.310.

The veteran's service medical records are void of a diagnosis 
of hypertension or high blood pressure.

VA medical records dated in July 2005 reflect diagnoses of 
hypertension since 2004 and diabetes mellitus, Type II, with 
an onset of 2001.  Records dated in January 2007 show that 
his blood sugar was controlled, while his hypertension 
medication was increased.

It does not appear that a VA examiner has yet been asked to 
render an opinion as to whether the veteran's hypertension is 
related to his service, or to any service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
thus finds that a VA examination and etiological opinion are 
necessary to determine whether any current hypertension is 
related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
substantiate a claim of secondary service 
connection. 

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any hypertension.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  That review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

	a)  Is a diagnosis of hypertension 
warranted?

b)  If the veteran currently has 
hypertension, is it at least as likely 
as not (50 percent probability or 
greater) that any current hypertension 
was incurred in or aggravated by his 
service?

c)  Is it at least as likely as not (50 
percent probability or greater) that 
any current hypertension is due to or 
the result of his service-connected 
diabetes mellitus?

d)  Is it at least as likely as not (50 
percent probability or greater) that 
any current hypertension is aggravated 
(permanently increased in severity 
beyond the natural progression of the 
disease) by his service-connected 
diabetes mellitus?
	
3. Then, readjudicate the issue on appeal.  
If the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

